PERFORMANCE UNIT AWARD AGREEMENT
UNDER
SAIA, INC.’S
2011 OMNIBUS INCENTIVE PLAN

THIS AWARD AGREEMENT is made and entered into as of May 2, 2011 (the “Date of
Grant”), by and between Saia, Inc. (the “Company”), and [      ] (“Employee”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted and the stockholders of the Company have approved the Company’s 2011
Omnibus Incentive Plan (the “Plan”), pursuant to which performance unit awards
may be granted to employees of the Company and its subsidiaries; and

WHEREAS, the Company desires to grant to Employee a performance unit award under
the terms of the Plan.

NOW, THEREFORE, pursuant to the Plan, the Company and Employee agree as follows:

1. Grant of Award. Pursuant to action of the Committee (as hereinafter defined),
the Company grants to Employee the performance unit award described in this
Award Agreement (the “Award” or “Performance Unit Award”).

2. Award Subject to Plan. This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference. The committee referred to in Section 5 of the Plan (“Committee”)
has been appointed by the Board of Directors, and designated by it, as the
Committee to make awards.

3. Performance Period. The performance period for the Performance Unit Award is
the three (3) year period commencing February 2, 2011 and ending February 1,
2014 (the “Performance Period”).

4. Performance Unit Award.

(a) General. Employee’s Performance Unit Award opportunity for the Performance
Period is the right to receive from 0% to 200% of        shares of the common
stock, par value $0.001 per share, of the Company (the “Target Incentive”).

(b) Amount of Target Incentive Payable to Employee for the Performance Period.
The amount of the Target Incentive payable to Employee for the Performance
Period will be based upon the percentile rank of the Company’s “Total
Stockholder Return” (as defined in Section 5 below) relative to the Total
Stockholder Return of the “Peer Companies” (as defined in Section 6 below) over
the Performance Period, as follows:

         
If the Company’s Total Stockholder Return Over
The Performance Period As Compared to Peer
Companies
  Then the Percentage of
Target Incentive
Payable to Employee is
 
       
Is at the 75th percentile or higher
    200 %
 
       
Is at the 50th percentile
    100 %
 
       
Is at the 25th percentile
    25 %
 
       
Is below the 25th percentile
    0 %
 
       

At the end of the Performance Period, the percentile rank of the Company’s Total
Stockholder Return will be calculated. Any Peer Company that is no longer
publicly traded shall be excluded from this calculation. The payout associated
with the Company’s percentile rank will be based on the chart above with payouts
interpolated for performance between the 25th and 50th percentile and the 50th
and 75th percentile. Notwithstanding the foregoing, no Performance Unit Award
shall be payable unless the Company has positive Total Stockholder Return for
the Performance Period. In no event will the Committee have discretion to
increase the amounts payable hereunder.

(c) Payment of Performance Unit Award for the Performance Period. Subject to
early termination of this Award Agreement pursuant to Section 8 below, as soon
as practicable following the end of the Performance Period and the determination
of the Company’s Total Stockholder Return as compared to the Total Stockholder
Return of the Peer Companies over the Performance Period, and in any event, no
later than 2 1/2 months after the end of the Performance Period, the Company
will deliver to Employee certificate(s) evidencing the shares of common stock of
the Company representing the percentage of the Target Incentive earned by
Employee hereunder, if any, as determined pursuant to Section 4(b) above. Prior
to the issuance to Employee of certificate(s) for shares of common stock earned
under this Agreement, if any, Employee shall have no rights as a stockholder of
the Company (including without limitation, the right to payment of dividends or
the right to vote) with respect to shares represented by the Performance Unit
Award. Notwithstanding anything else to the contrary provided herein, the
Company shall not be obligated to issue any certificate representing the shares
to be delivered pursuant to this Agreement, unless and until the Company is
advised by its counsel that the issuance and delivery of such certificate is in
compliance with applicable laws and regulations.

5. Total Stockholder Return. Total Stockholder Return with respect to the
Company and each Peer Company means the increase (if any) in the fair market
value of common stock of the Company and such Peer Company, assuming
reinvestment of dividends, over the Performance Period. The measurement of
change in fair market value over the Performance Period shall be based on the
average closing prices of the common stock for the last 60 trading days
preceding February 2, 2011 and the last 60 trading days preceding the end of the
Performance Period, assuming reinvestment of dividends in common stock.

6. Peer Companies. The Peer Companies are the following: Airtransport Services
Group, Arkansas Best Corp., Celadon Group Inc., CH Robinson Worldwide, Inc.,
Con-Way, Inc., Covenant Transport, Inc., FEDEX Corp., Forward Air Corp., Frozen
Food Express Industries, Genesee & Wyoming, Inc., Heartland Express, Inc.,
Horizon Lines, Inc., Hub Group, Inc., J. B. Hunt Transport Svcs., Inc., Kansas
City Southern, Kirby Corporation, Knight Transportation, Inc., Landstar Systems,
Inc., Marten Transport, Ltd., Old Dominion Freight Line, Inc., Pacer
International, Inc., P.A.M. Transportation Services, Inc., Patriot
Transportation Holdings, Inc., Quality Distribution, Inc., Ryder System Inc.,
United Parcel Service, Inc., Universal Truckload Services, USA Truck Inc., UTI
Worldwide Inc., Vitran Corporation, Werner Enterprises, Inc. and YRC Worldwide,
Inc.

7. Termination of Employment.

(a) Except as set forth in subsection (b), this Award Agreement will terminate
and be of no further force or effect on the date that Employee is no longer
employed by the Company or any of its subsidiaries, if such termination is a
voluntary termination or an involuntary termination for Cause (as defined in the
Plan). If the Employee is involuntarily terminated other than for Cause (as
defined in the Plan), or terminates employment due to death, Total Disability
(as defined in the Plan) or retirement at or after age 55 (the determination of
which shall be made in the sole discretion of the Committee), after completing
at least 50% of the Performance Period, Employee shall be entitled to a pro rata
portion of the Performance Unit Award determined pursuant to Section 4(b) above,
payable in accordance with the terms of Section 4(c).

(b) Employee will be entitled to receive any Performance Unit Award payable
under Section 4 of this Award Agreement if Employee’s employment terminates
after the Performance Period but before Employee’s receipt of such Performance
Unit Award payment for the Performance Period, except in the event of a
termination for Cause in which case no Award shall be payable.

8. Change in Control. In the event of a Change in Control (as defined in the
Plan) of the Company during the Performance Period, then upon the effectiveness
of such Change in Control, this Award Agreement will terminate and be of no
further force and effect and the Employee shall receive the percentage of the
Target Incentive based on Total Stockholder Return of the Company and each Peer
Company calculated as of the date of such Change in Control, prorated to reflect
the actual number of months of service from the commencement of the Performance
Period to the date of such Change in Control. Contemporaneously with the Change
in Control, the Company will deliver to Employee certificate(s) evidencing the
shares of common stock of the Company representing the percentage of the Target
Incentive earned by Employee hereunder, if any.

9. Forfeiture. Employee acknowledges and agrees that the Award granted hereunder
is subject to the terms of a forfeiture or clawback policy adopted by the Board
of Directors. Optionee further acknowledges and agrees that the Board may amend
or modify such policy at any time or may adopt a new policy replacing or
supplementing such policy and that any such policy or policies shall be binding
on Employee and the Award granted hereunder.

10. Tax Withholding. Employee shall pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. For the
avoidance of doubt, the Employee shall be entitled to satisfy any tax
withholding obligations hereunder through an election to have shares of common
stock of the Company withheld from any payments under this Agreement. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash, by check, stock withholding, or by other arrangements acceptable to the
Company, the Company shall withhold a portion of the Performance Unit Award
equal to the tax withholding obligation. Any share withholding pursuant to this
Section 10 is intended to be exempt from Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), pursuant to Rule 16b-3(e)
under the Exchange Act.

11. Non-Transferability. Employee shall not sell, transfer, assign, pledge, or
otherwise encumber or dispose of the Performance Unit Award (or any rights
hereunder) nor sell, transfer, assign, pledge or otherwise encumber or dispose
of any of the shares of common stock issuable under this Agreement prior to the
delivery to Employee of certificates for shares of common stock payable pursuant
to Section 4(c) or Section 8.

12. Definitions; Copy of Plan. To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan. By signing this Award Agreement,
Employee acknowledges receipt of a copy of the Plan.

13. Committee Administration. The Committee shall have the sole responsibility
for construing and interpreting this Agreement, and for resolving all questions
arising hereunder. Any decision or action taken by the Committee arising out of,
or in connection with, the construction, administration, interpretation or
effect of this Agreement shall be conclusive and binding upon all persons.

14. Stock Ownership Guidelines. Employee acknowledges that the Board of
Directors of the Company has adopted Stock Ownership Guidelines applicable to
certain officers of the Company and such Guidelines may be modified or amended
in whole or in part at any time.

15. Choice of Law. This Agreement will be governed by the laws of the State of
Delaware, without regard to the principles of conflicts of law which might
otherwise apply.

16. Entire Agreement; Amendments. Except as provided in the Plan and as
otherwise expressly set forth herein, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto. This Agreement
supersedes all prior agreements and understandings between Employee and the
Company to the extent that any such agreements or understandings conflict with
the terms of this Agreement.

IN WITNESS WHEREOF, the Company and Employee have executed this Award Agreement
as of the Date of Grant.

SAIA, INC.

By

Richard D. O’Dell

President and Chief Executive Officer

ATTEST:

James A. Darby, Secretary

[      ], Employee

